           Case 1:21-cv-00131-JD Document 4 Filed 02/08/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

        Plaintiff,
                                                     CIVIL ACTION NO. 1:21-cv-00131-JD
 v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

        Defendants.



                                 NOTICE OF APPEARANCE

       I, Howard M. Cooper, hereby enter my appearance on behalf of the plaintiff in the above-
captioned matter.

                                             Respectfully submitted,

                                             /s/ Howard M. Cooper
                                             Howard M. Cooper, pro hac vice
                                             TODD & WELD LLP
                                             One Federal Street, 27th Floor
                                             Boston, MA 02110
                                             (617) 720-2626
                                             hcooper@toddweld.com

Dated: February 8, 2021



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non-registered participants on February 8, 2021.

                                                     /s/ Howard M. Cooper
                                                     Howard M. Cooper
